Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This is in response to the amendments filed on February 1, 2022 in which
claims 1-9 and 21-34 were presented for examination, of which claim 3 was amended, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/02/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Austin (US Patent 5,628,065) in view of Underwood et al. “Underwood” (US PG Pub. 2017/0173370).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a composition of the fabric incudes at least 75% of the first type of fibers and up to 25% of the second type of fibers” is indefinite because it is unclear what the metes and bounds are for the “composition” and percentages. In addition, percentages are given but it is unclear if the applicant is referring to percentages of weight or volume for the fibers. Examiner notes a “composition of the fabric” has been interpreted to be a “portion of the fibers” that make up the fabric. 
Regarding claim 32, the term "relatively low" in claim 32 is a relative term which renders the claim indefinite.  The term " relatively low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-9, 21-31, and 33-34 are rejected for depending directly or indirectly on rejected claims.

Claims 1-4, 9, 20, 22 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US Patent 5,628,065) in view of Underwood et al. “Underwood” (US PG Pub. 2017/0173370) as best understood. 
Regarding claim 1, Austin discloses a firefighter protective hood (10, Figs. 1-4) comprising: a hood-shaped structure (12, Fig. 1) comprising a plurality of superimposed layers (combination of 16 and 17), the plurality of superimposed layers (combination of 16, and 17) comprising: 
	a body-contacting layer (17) of a fabric of flame-retardant fibers (Col. 2, Lines: 54-58, examiner notes “NOMEX” is a “flame-retardant fiber” as evident by the applicant’s specification see for example page 15, lines 10-12) and defining an innermost one of the plurality of superimposed layers (examiner notes the body-contacting layer, 17, is shown as “an innermost one of the plurality of superimposed layers” in Fig. 1), the fabric comprising: 
at least one outer layer (16) extending over at least a portion of the body- contacting layer (see Fig. below).

    PNG
    media_image1.png
    366
    617
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated
Austin does not disclose a first type and second type of fibers.
However, Underwood teaches yet another flame resistant garment, wherein Underwood teaches a fabric comprising: a first type of fibers, the first type of fibers being multifilament flame- retardant cellulose fibers (Par. 0050, lines: 1-2, examiner notes definition of “multifilament” is “a yarn consisting of many continuous filaments or strands” according to Complete Textile Glossary by Celanese Acetate. One of ordinary skill in the art would recognize more than one fiber is used, which means the “first type of fibers” are “multifilament fibers”); and a second type of fibers, the second type of fibers being selected from the group consisting of meta-aramids (Par. 0050, lines: 1-2), wherein a composition of the fabric includes at least 75% of the first type of fibers and up to 25% of the second type of fibers (Par. 0052, lines: 1-4, Examiner notes a “composition of the fabric” has been interpreted to be a “portion of the fibers” that make up the fabric. The portion picked includes 100% of the first type of fibers and 0% of the second type of fibers since the applicant has not defined what the metes and bounds are for the “composition of the fabric”).
It would have been obvious for a person of ordinary skill in the art at the time of
the effective filing date of the claimed invention to use a first type of fibers, the first type of fibers being multifilament flame- retardant cellulose fibers and a second type of fibers, the second type of fibers being selected from the group consisting of meta-aramids 
as taught by Underwood as the materials for the body-contacting layer of Austin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because multifilament flame-retardant cellulose fibers and meta-aramids are well-known material for firefighter protective hoods as taught by Underwood, in order to make the fabric more breathable and for it to have enhanced thermal protection (Par. 0046, lines: 1-5 and Par. 0050, lines: 4-5).

Regarding claim 2, Austin in view of Underwood disclose the multifilament flame-retardant cellulose fibers are rayon fibers (Par. 0046, lines: 1-9 of Underwood).  

Regarding claim 3, Austin in view of Underwood disclose the rayon fibers are viscose fibers (Par. 0046, lines: 1-9 of Underwood, examiner notes “rayon fibers” are inherently “viscose fibers”).

Regarding claim 4, Austin in view of Underwood disclose the at least one outer layer (16, Figs. 1-4 of Austin) is made from a material selected from the group consisting of: spun yarns (Col. 2, Lines: 7-8, examiner notes “rayon fibers” are “spun fibers” as explained in the applicant specification on Page 10, Lines: 19-20). 

Regarding claim 9, Austin in view of Underwood disclose the invention substantially as claimed above. While they do not disclose the firefighter protective hood is compliant to NFPA 1971 (2013 edition) Standard on Protective Ensembles for Structural Fire Fighting and Proximity Fire Fighting, they do disclose the structure of the applicants firefighter protective hood. Therefore, the resultant product would obviously provide the same test results because it satisfies the claim limitation the applicant has posed.

Regarding claim 20, Austin in view of Underwood disclose the transfer of metabolic heat comprises evaporation of liquid sweat via an evaporative cooling mechanism (examiner notes with the combination made above, since the material of the body-contacting layer is disclosed by Austin in view of Underwood the device of the prior art is fully capable of performing the claimed function).

Regarding claim 22, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises a layer made of a knitted material (Col. 2, Lines: 49-57).  
Regarding claim 31, Austin in view of Underwood disclose the multifilament flame-retardant cellulose fibers are regenerated fibers (Par. 0046, lines: 1-9 of Underwood, examiner notes “rayon” was noted as a “regenerated fiber” as explained in the applicants specification in Page 4, lines: 10-14).
Regarding claim 32, Austin in view of Underwood disclose the body-contacting layer (17, Fig. 1 of Austin) has a relatively low dynamic load (examiner notes the body contacting layer would have a “relatively low dynamic load” since Austin in view of Stanhope and Truesdale disclose substantially all of the claimed structural elements)  , such that the body-contacting layer is adapted to slide over the user's head. (“adapted to…head” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Regarding claim 33, Austin in view of Underwood disclose the body-contacting layer is porous (Col. 2, Lines: 54-58 of Austin, examiner notes it is well known in that art that “NOMEX” and has openings in its structure, which would making the body contacting layer “porous”).

Regarding claim 34, Austin in view of Underwood disclose the wicking characteristics are selected from the group consisting of: a surface area of the fabric (examiner notes the surface area of the body contacting layer, 17 of Austin, contacts the skin of the wearer, Col. 2, lines: 41-52. Because of the combination presented above, the fabric would have “wicking characteristics” since the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Underwood, further in view of Courtney et al. (US PG Pub. 2005/0193472), hereinafter Courtney et al, as best understood.
Regarding claim 5, Austin in view of Underwood disclose the invention substantially as claimed above.
	They do not disclose the at least one outer layer comprises a particulate barrier.  
	However, Courtney et al. “Courtney” teaches yet another firefighter protective hood, wherein Courtney teaches a firefighter protective hood (combination of 1, 2, and 11, Fig. 1) includes a particulate barrier (Par. 0042, examiner notes the “fabric construction” is the particulate barrier barrier), the particulate barrier being configured to block particulates having a diameter of 1 micrometer or more (Par. 0016 and Par. 0017, lines: 1-3, “configured to…more” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function , one of ordinary skill in the art would recognize since the barrier includes a film and a fabric that can be made of a “non-woven” textile material, it’s capable of blocking “particulates having a diameter of 1 micrometer or more” since non-woven materials and films are known to not have apertures).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the firefighter protective hood disclosed by Austin in view of Underwood, by including a particulate barrier as taught by Courtney, in order to provide additional protection to the user from hazardous elements.

Regarding claim 6, Austin in view of Underwood, further in view of Courtney disclose the particulate barrier (Par. 0015, Lines: 2-3 of Courtney) is laminated with the body contacting layer (Par. 0017, Lines: 6-7, examiner notes the “textile” is the body contacting layer).  

Regarding claim 7, Austin in view of Underwood, further in view of Courtney disclose the particulate barrier (Par. 0015, Lines: 2-3 of Courtney) is made of expanded polytetrafluoroethylene (Par. 0018, Lines: 11-13).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Underwood, further in view of Courtney et al., further in view of Grove et al. (US Patent 6,763,835), hereinafter Grove et al, as best understood.
Regarding claim 8, Austin in view of Underwood, further in view of Courtney disclose the invention substantially as claimed above.
	They do not disclose the particulate barrier is made of meta-aramid nanofibers.
	However, Grove et al. “Grove” teaches yet another firefighter protective hood, wherein Courtney teaches a firefighter protective hood (10, Figs. 1-4) includes a particulate barrier (78, Fig. 4) is made of meta-aramid nanofibers (Col. 6, Lines: 3-5, examiner notes “NOMEX” is the trademarked name for meta-aramid nanofibers, see for example the applicant’s specification page 5, lines 6-7)
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use meta-aramid nanofibers as taught by Grove as the material for the particulate barrier of Austin in view of Underwood, further in view of Courtney. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because meta-aramid nanofibers was a well-known material for firefighter protective hoods as taught by Grove, in order to enhance the barrier fire resistant and protection. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Underwood, further in view of Johnson et al. (US PG Pub. 2010/0287680), hereinafter Johnson, as best understood.
Regarding claim 21, Austin in view of Underwood disclose the invention substantially as claimed above.
They do not disclose said at least one outer layer comprises a layer made of a fabric of multifilament flame-retardant cellulose fibers. 
However, Johnson et al. “Johnson” teaches yet another chemical resistant hood (Par. 0027, Lines: 1-10, Par. 0035, Lines: 1-3, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches said at least one outer layer (14, Fig. 2) comprises a layer made of a fabric of multifilament flame-retardant cellulose fibers (Par. 0027, Lines: 1-10).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a fabric of multifilament flame-retardant cellulose fibers as taught by Martin, as the material for the at least one outer layer of Austin in view of Underwood. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, a fabric of multifilament flame-retardant cellulose fibers was a well-known material for chemical protective hoods as taught by Johnson, in order to prevent harmful chemicals from reaching the users skin.

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Underwood, further in view of Martin (US PG Pub. 2012/0174296) hereinafter Martin, as best understood.
	Regarding claim 23, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises: 
	a first outer layer (16) comprising a semi-permeable particulate barrier Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7).
	They do not disclose a second outer layer
	However, Martin teaches yet another firefighter protective hood (Par. 0038, Line: 4-5, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches a first outer layer (124, Fig. 8) comprising a semi-permeable particulate barrier (Par. 0071, Lines: 1-4); and 
	a second outer layer (Par. 0073, Lines: 1-8, examiner notes the “substrate” is the “second layer”) extending over an entirety of the first outer layer (124, Par. 0073, Lines: 1-5), the second outer layer being made of a woven material (Par. 0073, Line: 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least outer layer disclosed by Austin in view of Underwood, by adding a second outer layer extending over the first layer as taught by Martin, in order to provide additional protection against heat for protecting the user.

	Regarding claim 24, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises: 
	a first outer layer (16) comprising a semi-permeable particulate barrier Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7).
	They do not disclose a second outer layer.
	However, Martin teaches yet another firefighter protective hood (Par. 0038, Line: 4-5, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches a first outer layer (124, Fig. 8) comprising a semi-permeable particulate barrier (Par. 0071, Lines: 1-4); and 
	a second outer layer (Par. 0073, Lines: 1-8, examiner notes the “substrate” is the “second layer”) made of an aramid material (Par. 0073, Lines: 1-6) knitted on one side of the first outer layer (Par. 0073, Lines: 1-3); and
	a third outer layer (Par. 0073, Lines: 9-11, examiner notes since the substrate can be on both sides of the first outer layer, the side opposite to the “second outer layer” is the “third outer layer”) extending over the first outer layer (124, Par. 0073, Lines: 9-11), the third outer layer being made of a woven material (Par. 0073, Line: 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least outer layer disclosed by Austin in view of Underwood, by adding a second and third outer layer, wherein the third outer layer extends over the first layer as taught by Martin, in order to provide additional protection against heat for protecting the user.

	Regarding claim 25, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises: 
	a first outer layer (16) comprising a semi-permeable particulate barrier Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7).
	They do not disclose a second outer layer.
	However, Martin teaches yet another firefighter protective hood (Par. 0038, Line: 4-5, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches a first outer layer (124, Fig. 8) comprising a semi-permeable particulate barrier (Par. 0071, Lines: 1-4); and 
	a second outer layer (Par. 0073, Lines: 1-8, examiner notes the “substrate” is the “second layer”) made of an aramid material (Par. 0073, Lines: 1-6) knitted on one side of the first outer layer (Par. 0073, Lines: 1-3);
	a third outer layer (Par. 0073, Lines: 9-11, examiner notes since the substrate can be on both sides of the first outer layer, the side opposite to the “second outer layer” is the “third outer layer”) made of an aramid material (Par. 0073, Lines: 1-6) knitted on another side of the first outer layer (Par. 0073, Lines: 1-3); and
	a fourth outer layer (122) extending over the second outer layer (Par. 0073, Lines: 1-8, examiner notes the “substrate” is the “second layer”), the third outer layer being made of a woven material (Par. 0073, Line: 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least outer layer disclosed by Austin in view of Underwood, by adding a second, third, and fourth outer layer, wherein the fourth outer layer extends over the second layer as taught by Martin, in order to provide additional protection against heat for protecting the user.

	Regarding claim 26, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises: 
	a first outer layer (16) comprising a semi-permeable particulate barrier Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7) made of meta-aramid nanofibers (examiner notes NOMEX is a “meta-aramid nanofiber” as evident in applicants specification on Page 5, Line: 7).
	They do not disclose a second outer layer
	However, Martin teaches yet another firefighter protective hood (Par. 0038, Line: 4-5, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches a first outer layer (Par. 0020, Lines: 12-14) comprising a semi-permeable particulate barrier laminated to the body-contacting layer (Par. 0020, Lines: 1-6, 12-14, and 16-21); and 
	a second outer layer (Par. 0020, Lines: 7-8) extending over the first outer layer (Par. 0020, Lines: 16-21), the second outer layer being made of a woven material (Par. 0020, Lines: 7-8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least outer layer disclosed by Austin in view of Underwood, by adding a second outer layer extending over the first outer layer, wherein the third outer layer extends over the first layer as taught by Martin, in order to provide additional protection against heat for protecting the user.

	Regarding claim 27, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises: 
	a first outer layer (16) comprising a semi-permeable particulate barrier Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7).
	They do not disclose a second outer layer
	However, Martin teaches yet another firefighter protective hood (Par. 0038, Line: 4-5, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches a first outer layer (Par. 0020, Lines: 12-14) comprising a semi-permeable particulate barrier laminated to the body-contacting layer (Par. 0020, Lines: 1-6, 12-14, and 16-21); and 
	a second outer layer (Par. 0073, Lines: 1-8, examiner notes the “substrate” is the “second layer”) comprising a fabric made of aramid fibers (Par. 0073, Lines: 1-6) knitted on one side of the body contacting layer (120, Par. 0073, Lines: 1-3, examiner notes element 120 surrounds the outer layers as shown in Fig. 8);
	a third outer layer (Par. 0073, Lines: 9-11, examiner notes since the substrate can be on both sides of the first outer layer, the side opposite to the “second outer layer” is the “third outer layer”) extending over the first outer layer (124, Par. 0073, Lines: 9-11), the third outer layer being made of a woven material (Par. 0073, Line: 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least outer layer disclosed by Austin in view of Underwood, by adding a second and third outer layer, wherein the third outer layer extends over the first outer layer as taught by Martin, in order to provide additional protection against heat for protecting the user.

	Regarding claim 28, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises: 
	a first outer layer (16) comprising a semi-permeable particulate barrier Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7) made of meta-aramid nanofibers (examiner notes NOMEX is a “meta-aramid nanofiber” as evident in applicants specification on Page 5, Line: 7).
	They do not disclose a second outer layer
	However, Martin teaches yet another firefighter protective hood (Par. 0038, Line: 4-5, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches a first outer layer (124, Fig. 8) comprising a semi-permeable particulate barrier (Par. 0071, Lines: 1-4); and 
	a second outer layer (Par. 0073, Lines: 1-8, examiner notes the “substrate” is the “second layer”) extending over an entirety of the first outer layer (124, Par. 0073, Lines: 1-5), the second outer layer being made of a woven material (Par. 0073, Line: 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least outer layer disclosed by Austin in view of Underwood, by adding a second outer layer extending over an entirety of the first outer layer, in order to provide additional protection against heat for protecting the user.

	Regarding claim 29, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises: 
	a first outer layer (16) comprising a semi-permeable particulate barrier Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7).
	They do not disclose a second outer layer
	However, Martin teaches yet another firefighter protective hood (Par. 0038, Line: 4-5, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches a first outer layer (16) comprising a semi-permeable particulate barrier (Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7), the semi-permeable particulate barrier being made of meta-aramid nanofibers (examiner notes NOMEX is a “meta-aramid nanofiber” as evident in applicants specification on Page 5, Line: 7);
	a second outer layer (Par. 0073, Lines: 1-8, examiner notes the “substrate” is the “second layer”) comprising a fabric made of meta-aramid (Par. 0073, Lines: 1-6) laminated to the first outer layer (Par. 0020, Lines: 1-6, 12-14, and 16-21); and
	a third outer layer (Par. 0073, Lines: 9-11, examiner notes since the substrate can be on both sides of the first outer layer, the side opposite to the “second outer layer” is the “third outer layer”) extending over the second outer layer (Par. 0073, Lines: 9-11), the third outer layer being made of a woven material (Par. 0073, Line: 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least outer layer disclosed by Austin in view of Underwood, by adding a second and third outer layer, wherein the third outer layer extends over the second outer layer as taught by Martin, in order to provide additional protection against heat for protecting the user.

	Regarding claim 30, Austin in view of Underwood disclose said at least one outer layer (16, Fig. 1 of Austin) comprises: 
	a first outer layer (16) comprising a semi-permeable particulate barrier Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7).
They do not disclose a second outer layer
	However, Martin teaches yet another firefighter protective hood (Par. 0038, Line: 4-5, examiner notes since the hood can be constructed the same way as the coat), wherein Martin teaches a first outer layer (16) laminated to the body-contacting layer (Par. 0020, Lines: 1-6, 12-14, and 16-21), the first outer layer (16) comprising a semi-permeable particulate barrier made of meta-aramid nanofibers (Col. 2, Lines: 54-58, examiner notes NOMEX is a “semi-permeable particulate barrier” as evident in the applicants specification on Page 5, lines: 6-7, and NOMEX is a “meta-aramid nanofiber” as evident in applicants specification on Page 5, Line: 7);
	a second outer layer (Par. 0073, Lines: 1-8, examiner notes the “substrate” is the “second layer”) laminated to the first outer layer (Par. 0020, Lines: 16-21), the second outer layer comprising a fabric made of meta-aramid (Par. 0073, Lines: 1-6); and
	a third outer layer (Par. 0073, Lines: 9-11, examiner notes since the substrate can be on both sides of the first outer layer, the side opposite to the “second outer layer” is the “third outer layer”) extending over the second outer layer (Par. 0073, Lines: 9-11), the third outer layer being made of a woven material (Par. 0073, Line: 8).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least outer layer disclosed by Austin in view of Underwood, by adding a second and third outer layer, wherein the third outer later extends over the second outer layer as taught by Martin, in order to provide additional protection against heat for protecting the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732  

/KHALED ANNIS/Primary Examiner, Art Unit 3732